Citation Nr: 0214223	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the appellant was entitled to a higher rate of death 
pension benefits from June 1, 1993, to February 28, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955.  The veteran died on March 23, 1990.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined her rate of death pension benefits 
from April 1, 1995, to February 28, 1996.

Although the prior Board decision framed the issue to include 
continuing entitlement to death pension benefits as of March 
1, 1996, the Board currently finds that issue is not on 
appeal.  The appellant has indicated that she is not 
disputing the termination of death pension benefits as of 
March 1, 1996, inasmuch as she began to have earned income at 
that point and began receiving Social Security Administration 
payments in late 1996, resulting in her having excess income.  
In fact, in her VA Form 9, Appeal to Board of Veterans' 
Appeals, the appellant indicated that "As of 3/1/96, I am in 
agreement with DVA's calculations.  I feel that I am entitled 
to a retroactive check for the period covering 6/1/1993-
3/1/1996."  Therefore, the Board finds that the issue of 
continuing entitlement to death pension benefits as of March 
1, 1996, is not before the Board.  The issue on appeal before 
the Board is the rate of death pension paid from June 1, 
1993, to February 28, 1996.  That is reflected in the issue 
as now characterized on the title page.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the appellant has 
been notified of the evidence necessary to substantiate her 
claim.

2.  The evidence shows that the appellant was receiving the 
maximum amount of pension available from June 1, 1993, to 
March 31, 1995.

3.  The appellant received a one-time payment of $569.16 in 
March 1995, began to receive monthly payments of $284.58 in 
April 1995, and began to receive annual wage income amounting 
to $2,520.00 in February 1996.


CONCLUSIONS OF LAW

1.  The appellant's claim for a higher rate of pension from 
June 1, 1993, to March 31, 1995, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 1541 (West 1991 as 
amended); 38 C.F.R. §§ 3.3, 3.102 (2001).

2.  The appellant was not entitled to a higher rate of death 
pension benefits from April 1, 1995, to February 28, 1996.  
38 U.S.C.A. § 1541 (West 1991 as amended) 38 C.F.R. § 3.3, 
3.29, 3.102, 3.273, 3.660 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the RO decisions issued regarding the claim.  
Furthermore, as this claim deals with the rate of payment of 
pension for a period from 1993 to 1996, there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim.

Therefore, the Board finds that VA has met its obligations to 
notify the appellant of the evidence needed to substantiate 
the claim and of what evidence the appellant is responsible 
for obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The regulations provide that improved death pension is 
payable to a veteran's surviving spouse because of the 
veteran's nonservice-connected death.  Payments are made 
monthly unless the amount of the annual benefit is less than 
4 percent of the maximum annual rate payable to a veteran 
under 38 U.S.C.A. § 1521(b), in which case payments may be 
made less frequently than monthly.  Basic entitlement exists 
if:  (i) The veteran had qualifying service as specified in 
paragraph 38 C.F.R. § 3.3(a)(3)(i)-(iv); or (ii) The veteran 
was, at time of death, receiving or entitled to receive 
compensation or retired pay for a service-connected 
disability based on service during a period of war; and (iii) 
The surviving spouse or child meets the net worth 
requirements of 38 C.F.R. § 3.274 and has an annual income 
not in excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23 and 3.24.  38 C.F.R. 
§ 3.3(b)(4).

The law provides that VA shall pay to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 38 U.S.C.A. § 1521(j), or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability, pension at the rate prescribed by this 
section, as increased from time to time under 38 U.S.C.A. 
§ 5312.  38 U.S.C.A. § 1541(a) (West 1991).

From December 1, 1992, to November 30, 1993, the improved 
death pension rate was $5,106.00.  From December 1, 1993, to 
November 30, 1994, the improved death pension rate was 
$5,239.00. From December 1, 1994, to November 30, 1995, the 
improved death pension rate was $5,386.00. From December 1, 
1995, to November 30, 1996, the improved death pension rate 
was $5,527.00.  38 U.S.C.A. § 1541 (West 1991 as amended).

I.  Whether the appellant was entitled to a higher rate of 
death pension benefits from June 1, 1993, to March 31, 1995.

From June 1, 1993, to March 31, 1995, the evidence shows that 
the appellant was receiving the maximum rate of pension for a 
surviving spouse with no dependents because she was receiving 
no other income.  38 U.S.C.A. § 1541.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

Accordingly, the Board finds that the appellant's claim for a 
higher rate of pension from June 1, 1993, to March 31, 1995, 
lacks legal merit and entitlement under the law.  Therefore, 
her claim for a higher rate of pension from June 1, 1993, to 
March 31, 1995, is dismissed because she was receiving the 
maximum amount of pension during that period.  38 U.S.C.A. 
§ 1541 (West 1991 as amended); 38 C.F.R. §§ 3.3, 3.102 
(2001).

II.  Whether the appellant was entitled to a higher rate of 
death pension benefits from April 1, 1995, to February 28, 
1996.

The commencement date of change in benefit payments based on 
rate computations will be determined under the provisions of 
38 C.F.R. §§ 3.31 or 3.660.  Whenever there is change in a 
beneficiary's applicable maximum annual pension rate, the 
monthly rate of pension payable shall be computed by reducing 
the new applicable maximum annual pension rate by the 
beneficiary's countable income on the effective date of the 
change in the applicable maximum annual pension rate, and 
dividing the remainder by 12.  Whenever there is a change in 
a beneficiary's amount of countable income the monthly rate 
of pension payable shall be computed by reducing the 
beneficiary's applicable maximum annual pension rate by the 
beneficiary's new amount of countable income on the effective 
date of the change in the amount of income, and dividing the 
remainder by 12.  The amount of any nonrecurring countable 
income (e.g. an inheritance) received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  The amount of 
recurring and irregular income received by a beneficiary 
shall be added to determine the beneficiary's annual rate of 
income for a 12-month annualization period commencing at the 
beginning of the 12-month annualization, subject to the 
provisions of 38 C.F.R. § 3.660(a)(2).  38 C.F.R. § 3.273 
(2001).  

A surviving spouse who is receiving pension must notify VA of 
any material change or expected change in her income.  Such 
notice must be furnished when the recipient acquires 
knowledge that she will begin to receive additional income.  
Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660 (2001).

After determining the monthly or other periodic rate of 
improved pension, the resulting rate, if not a multiple of 
one dollar, will be rounded down to the nearest whole dollar 
amount.  38 C.F.R. § 3.29 (2001).

The evidence shows that in March 1995, the appellant received 
a one-time payment of $569.16 in retirement income.  At that 
time, the appellant was receiving payment at the maximum 
pension rate based upon her receiving no income.  The 
effective date of the change of her income is the end of the 
month in which she received that income.  Her pension was 
therefore calculated for payment beginning April 1, 1995, by 
reducing the maximum annual pension rate of $5,386.00 by the 
new income of $569.16.  The calculation produces $4,816.84.  
That number divided by 12, yields a monthly pension rate of 
$401.40, which is rounded down to the nearest whole dollar 
amount for a monthly pension rate of $401.00.  The evidence 
shows that the appellant was paid $401.00 on April 1, 1995.

Subsequently, the appellant began to receive monthly payments 
of $284.58 in retirement income beginning in April 1995.  The 
effective date of the change of her income is the end of the 
month in which she received that income.  Her pension was 
therefore calculated for payment beginning May 1, 1995, by 
reducing the maximum annual pension rate of $5,386.00 by the 
new income of $284.58 per month, or $3,414.96 per year, and 
the one-time retirement income of $569.16.  The calculation 
produces $1401.88.  That number divided by 12, yields a 
monthly pension rate of $116.82, which is rounded down to the 
nearest whole dollar amount for a monthly pension rate of 
$116.00.  The evidence shows that the appellant was paid at a 
rate of $116.00 per month beginning on May 1, 1995.

The maximum annual pension rate was increased to $5,527.00 
effective December 1, 1995.  The appellant's pension was 
therefore calculated for payment beginning December 1, 1995, 
by reducing the new maximum annual pension rate of $5,527.00 
by her retirement income of $284.58 per month, or $3,414.96 
per year, and the one-time retirement income of $569.16.  The 
calculation produces $1,542.88.  That number divided by 12, 
yields a monthly pension rate of $128.57, which is rounded 
down to the nearest whole dollar amount for a monthly pension 
rate of $128.00.  The evidence shows that the appellant was 
paid at a rate of $128.00 per month beginning on December 1, 
1995.

In January 1996, the appellant began working part-time 
earning wages amounting to $2,520.00 per year, which she 
first received in February 1996.  The effective date of the 
change in income is therefore the last day of February 1996, 
the month in which she first received the income.  Action was 
taken by VA to terminate payment of her pension benefits 
March 1, 1996, based on excess income.

On March 1, 1996, the appellant's pension was terminated 
based upon her receipt of income of $284.58 per month in 
retirement income and $2,520.00 per year in wages, as well as 
the $569.16 from the one-time payment of retirement income in 
March 1995.  That amount of income, $6,504.12, exceeded the 
maximum pension rate in effect at the time of $5,527.00.

The one-time payment of $569.16 was no longer counted as 
income as of April 1, 1995, the end of the 12-month 
annualization period commencing on the effective date on 
which the nonrecurring income was first countable, but the 
appellant's retirement income and wages remained in excess of 
the maximum pension rate.  No pension was paid because her 
income of $5,934.96 exceeded the maximum rate in effect at 
that time of $5,527.00.

The appellant has argued that the $569.16 one-time payment of 
retirement income was charged to her twice since it was 
charged to her in both 1995 and 1996.  However, the 
regulations clearly provide that the amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  The amount of 
recurring and irregular income received by a beneficiary 
shall be added to determine the beneficiary's annual rate of 
income for a 12-month annualization period commencing at the 
beginning of the 12-month annualization, subject to the 
provisions of 38 C.F.R. § 3.660(a)(2).  38 C.F.R. § 3.273 
(2001).

Therefore, the one-time payment of $569.16 which was received 
in March 1995, is considered to be effective on April 1, 
1995, for purposes of counting income.  That amount is used 
for counting income from April 1, 1995, to March 31, 1995, a 
12-month annualization period commencing on the effective 
date on which the nonrecurring income was countable.

Accordingly, the Board finds that the appellant was not 
entitled to a higher rate of death pension benefits from 
April 1, 1995, to February 28, 1996.  The preponderance of 
the evidence is against the appellant's claim for a higher 
rate of death pension and that claim is denied.  38 U.S.C.A. 
§ 1541 (West 1991 as amended) 38 C.F.R. § 3.3, 3.29, 3.102, 
3.273, 3.660 (2001).


ORDER

The appellant's claim of entitlement to a higher rate of 
death pension benefits from June 1, 1993, to March 31, 1995, 
is dismissed.

The appellant's claim of entitlement to a higher rate of 
death pension benefits from April 1, 1995, to February 28, 
1996, is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

